DICE, Commissioner.
This is an appeal from a bond forfeiture.
Final judgment was rendered against the principal and sureties on July 26, 1963.
The notice of appeal was filed with the clerk on August 23, 1963.
Rule 353 of the Texas Rules of Civil Procedure requires that such notice be filed within ten days after the judgment.
The notice of appeal, not having been filed within the time required, came too late to give this court jurisdiction of the appeal. Becnel, et al, v. Becnel, 336 S.W.2d 221 (Tex.Civ.App.) and Donald, et al., v. John Vinson, Inc., et al (Tex.Civ.App. Error Ref’d.), 344 S.W.2d 751.
The appeal is dismissed.
Opinion approved by the Court.